DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2020 has been accepted and entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The travel road information acquisition interface in claim 1.

The corresponding structure can be found in paragraph 21 of the specification which cites the travel road information acquisition interface as “camera 21 and radar 22”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite. Claims 4 and 13 recite a “center line of a host vehicle lane”, however the vehicle lane that the host vehicle will travel on does not have this center line. Rather the line appears to be merely a reference provided in the drawings, as said in paragraph 68 of the specifications, “the reference sign “Cl” indicates a center line corresponding to a center position of the host vehicle lane Sa”, instead of a claimed attribute of a real-world lane. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, the claims are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 10, and 19, the claims recite the abstract idea of determining information about a road on which a vehicle is located and determining multiple routes based off of the information about the travel road, selecting the route with the lowest route cost, and adjusting route costs based off the necessary lateral acceleration required for curvatures of travel road, including “; “set a target travel route for the vehicle in the travel road based on the travel road information””; “set plural travel route candidates as candidate options for setting the target travel route based on the travel road information; calculate route cost for each of the plural travel route candidates”; “select one travel route of the plural travel route candidates as the target travel route having a lowest route cost”; and “calculate target lateral acceleration expected to be generated by the vehicle according to curvature of the travel 48Attorney Docket No. 13090US01 
The independent claims fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
                
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  For example, a human could perform the limitations of determining information about a road that a vehicle is traveling on and based on that information, determine multiple routes to a destination and choosing the route that has the lowest cost, while also determining how much lateral acceleration is needed for a curved road on the travel route and adjusting route costs with that information, as recited above purely mentally or with the aid of pen and paper. 
In addition, claims that recite a machine may still recite the abstract idea of a mental process if they are claimed as being performed on a machine.  See MPEP 2106.04(a)(2), III C (“The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures Gottschalk 409 U.S at 67, 175 USPQ at 675”). 

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a controller containing a computer or via executable program codes that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This conclusion follows from the independent claim limitations which only recite a generic “controller having circuity”, “acquisition interface”, “sensor”  (i.e., claim 1) “computer” (claim 10) and “non-transitory computer readable storage device” (claim 19) outside of the abstract idea.  Here, the additional elements recited include a ““controller having circuitry”, “acquisition interface”, “sensor” (i.e., claim 1), and “non-transitory computer readable storage device” (claim 19), which are merely generic computer components used as a tools to implement the abstract idea of a mental process.  See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Additionally, the limitations “a travel road information acquisition interface that acquires travel road information about a travel road on which a vehicle is located, the interface configured to obtain the travel road information from any combination of a sensor, a set of sensors, and a remote source”” are mere extra-solution activity. See, e.g., Bilski, 545 F.3d at 963 (en banc), aff’d sub nom Bilski v. Kappos, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  In addition, the acquired plurality of travel road information and routes are not limited as to how they are acquired, and even if claimed acquisition were recited to occur by a machine, such a limitation alone would not confer patentability. See CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); Accord Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).

Selecting one travel route of the plural travel route candidates as the target travel route having a lowest route cost, as supported by the MPEP 2106.05(g), see printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.

In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a controller does not transform the abstract idea into a practical application of the abstract idea. 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: “a controller having circuity”, “acquisition interface”, “sensor”  (i.e., claim 1) “computer” (claim 10) and “non-transitory computer readable storage device” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “acquires travel road information about a travel road on which a vehicle is located” claim 1). 
Accordingly, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 10-12, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (US 20180218602 A1) ("Okuyama") in view of Mizoguchi (US 20180345953 A1) ("Mizoguchi") and further in view of Eidhall (US 20100076685 A1) (“Eidhall”).
In regards to claim 1, Okuyama teaches a vehicle driving assistance system comprising: a travel road information acquisition interface that acquires travel road information about a travel road on which a vehicle is located (Okuyama Paragraph 21 “In step S3, the information acquirer 53 acquires the traffic information on each lane around the vehicle V from the communication I/F 20. The traffic information on each lane is, for example, the traffic jam information indicating traffic jam and congestion, the traffic control information indicating traffic control, and the like.”), the interface configured to obtain the travel road information from any combination of a sensor, a set of sensors, and a remote source (Okuyama Paragraph 13 “The sensor group 30 can be configured by a speed sensor, an acceleration sensor, an angular speed sensor, a steering angle sensor, and the like.”); and a controller having circuitry configured to set a target travel route for the vehicle in the travel road based on the travel road information and to execute driving control of the vehicle so the vehicle travels along the target travel route (Okuyama Paragraph 15 “The processor 50 includes a position acquirer 51, a destination setter 52, an information acquirer 53, a candidate route extractor 54, and a travel route determiner 55. The processor 50 can be configured by, for example, a microcontroller which is an integrated circuit including a central processing unit (CPU), a memory, an input/output I/F, and the like. In this case, the multiple information processors (51 to 55) configuring the processor 50 are implemented by the CPU executing a computer program installed in advance in the microcontroller. Parts configuring the processor 50 may be configured by an integral piece of hardware or separate pieces of hardware. The microcontroller may serve also as, for example, an electronic control unit (ECU) used for other control associated with the vehicle V such as automatic driving control” | Okuyama Paragraph 31 “As described above, the route searching device according to the embodiment of the present invention calculates the lane-basis link costs of the multiple road-basis candidate routes and selects the lane-basis travel route from the multiple candidate routes”), wherein the circuitry is further configured to: set plural travel route candidates as candidate options for setting the target travel route based on the travel road information (Okuyama Paragraph 22 “In step S4, the candidate route extractor 54 extracts multiple road-basis candidate routes from the map information 41 based on predetermined conditions”); calculate route cost for each of the plural travel route candidates (Okuyama Paragraph 24 “In step S5, the travel route determiner 55 calculates the lane-basis link cost of each of the candidate routes extracted by the candidate route extractor 54”); and select one travel route of the plural travel route candidates as the target travel route having a lowest route cost (Okuyama Paragraph 25 “In step S6, the travel route determiner 55 selects the lane-basis travel route from the candidate routes extracted by the candidate route extractor 54, based on the lane-basis link costs calculated in step S5. For example, the travel route determiner 55 determines the candidate route with the lowest link cost as the travel route.”).
Okuyama fails to explicitly disclose calculating target lateral acceleration expected to be generated by the vehicle according to curvature of the travel 48Attorney Docket No. 13090US01 road; and under a condition that lateral acceleration generated for the vehicle traveling on the travel route candidate is the target lateral acceleration, set the route cost to be lower than that for the lateral acceleration not being the target lateral acceleration
(Mizoguchi Paragraph 36 “Specifically, the deceleration correction determination unit 101 acquires information such as the lane width and curvature radius of the curve where the host vehicle enters from the positioning device 20 and the map information processing device 30 and calculates the lateral acceleration during the curve traveling based on the curvature radius of the curve and the curve traveling speed at the current target vehicle speed.”); 
It would have been obvious to one of ordinary skill in the art to have modified Okuyama to calculate target lateral acceleration expected to be generated by the vehicle according to curvature of the travel 48Attorney Docket No. 13090US01 road, as taught my Mizoguchi as disclosed above, in order to ensure safe passage of the host vehicle when going through a curve in the travel road  (Mizoguchi Paragraph 3 “In a case where the host vehicle travels along a curve ahead during the autonomous traveling along the target course, control for safe curve passage needs to be performed by means of, for instance, vehicle speed deceleration during curve entry.”).
Okuyama in view of Mizoguchi fail to explicitly disclose that under a condition that lateral acceleration generated for the vehicle traveling on the travel route candidate is the target lateral acceleration, set the route cost to be lower than that for the lateral acceleration not being the target lateral acceleration 
Eidhall, however teaches that under a condition that lateral acceleration generated for the vehicle traveling on the travel route candidate is the target lateral acceleration, set the route cost to be lower than that for the lateral acceleration not being the target lateral acceleration (Eidhall Paragraph 37 “The cost for the initial path segment is set to be lower than the cost for all other maneuvers, because the system operates under the assumption that the driver wishes to continue the taken route as long as it is not in conflict with any barrier or external object.” | Paragraph 38 “In a situation where the lowest cost is associated with continuing the movement at the entry of the initial or future state, the following will apply. For any maneuver where the host vehicle departs from an initial path segment by changing the present lateral acceleration to be larger or smaller, a cost will be associated with it. Typically the cost of a maneuver may be assessed as the difference in lateral acceleration of the host vehicle between the lateral acceleration at the initial path segment and the lateral acceleration for a path segment having an altered route. That is: costpathsegment — i=absolute difference of lateral acceleration required to follow road and lateral acceleration applied for path segment i.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Okuyama in view of Mizoguchi so that under a condition that lateral acceleration generated for the vehicle traveling on the travel route candidate is the target lateral acceleration, set the route cost to be lower than that for the lateral acceleration not being the target lateral acceleration, as taught by Eidhall as disclosed above, in order to ensure safety and comfort for drivers, as well as to optimize path selection (Eidhall Paragraph 5 “Methods for assessing vehicle paths in a road environment belong to active safety systems which may be implemented to increase the safety and/or comfort for drivers” | Paragraph 41” Since the list of path segments has been initiated but not generated, the list of path segments is empty and the operation may continue at step S300 where a report of the cost for an optimum path is generated. The optimum path has the minimum cost of all possible paths passing all external objects and avoiding the barriers, where the cost of a path equals the cost of the path segment in a path which as the highest cost.”).

In regards to claim 2, Okuyama in view of Mizoguchi and in view of Eidhall discloses that when the lateral acceleration is not the target lateral acceleration (i.e., zero lateral acceleration, Eidhall “continuing initial path segment”, ¶¶37-38), the circuitry is configured to set the route cost to be a value that is increased as a difference between the lateral acceleration generated when the vehicle travels on the travel route candidate and when the target lateral acceleration is increased (Eidhall Paragraph 38-39 “In a situation where the lowest cost is associated with continuing the movement at the entry of the initial or future state, the following will apply. For any maneuver where the host vehicle departs from an initial path segment by changing the present lateral acceleration to be larger or smaller, a cost will be associated with it. Typically the cost of a maneuver may be assessed as the difference in lateral acceleration of the host vehicle between the lateral acceleration at the initial path segment and the lateral acceleration for a path segment having an altered route. That is… costpathsegment — i=absolute difference of lateral acceleration required to follow road and lateral acceleration applied for path segment i.”).

In regards to Claim 3, Okuyama in view of Mizoguchi and in view of Eidhall discloses calculating lateral acceleration, expected to be generated as the vehicle travels at a target position in the travel road, as the target lateral acceleration on the basis of the curvature of the travel road (Mizoguchi Paragraph 37 “The allowable lateral acceleration is set in advance in view of the curvature radius, the lane width, a road gradient of the curve and soon such that curve traveling can be performed at an appropriate vehicle speed at which the driver has no discomfort or anxiety”).

In regards to claim 7, Okuyama in view of Mizoguchi and in view of Eidhall discloses that the travel road information acquisition interface 50Attorney Docket No. 13090US01 includes the set of sensors, the set of sensors including at least one of a camera, a radar, and a Lidar (Okuyama Paragraph 13 “The sensor group 30 may include an image sensor which captures an image around the vehicle V, a distance sensor such as a laser range finder (LRF)”).

In regards to claim 10 Okuyama in view of Mizoguchi and in view of Eidhall teaches a vehicle driving assistance method executed by a controller including a computer (Okuyama Paragraph 15 “The processor 50 includes a position acquirer 51, a destination setter 52, an information acquirer 53, a candidate route extractor 54, and a travel route determiner 55. The processor 50 can be configured by, for example, a microcontroller which is an integrated circuit including a central processing unit (CPU), a memory, an input/output I/F, and the like. In this case, the multiple information processors (51 to 55) configuring the processor 50 are implemented by the CPU executing a computer program installed in advance in the microcontroller. Parts configuring the processor 50 may be configured by an integral piece of hardware or separate pieces of hardware. The microcontroller may serve also as, for example, an electronic control unit (ECU) used for other control associated with the vehicle V such as automatic driving control”), the vehicle driving assistance method comprising: setting, with circuitry, plural travel route candidates as candidate options (Okuyama Paragraph 22 “In step S4, the candidate route extractor 54 extracts multiple road-basis candidate routes from the map information 41 based on predetermined conditions”); calculating, with the circuitry, route cost for each of the plural travel route candidates (Okuyama Paragraph 24 “In step S5, the travel route determiner 55 calculates the lane-basis link cost of each of the candidate routes extracted by the candidate route extractor 54”); selecting one travel route of the plural travel route 51Attorney Docket No. 13090US01 candidates as the target travel route having a lowest route cost; and executing driving control of the vehicle so the vehicle travels along the target travel route (Okuyama Paragraph 25 “In step S6, the travel route determiner 55 selects the lane-basis travel route from the candidate routes extracted by the candidate route extractor 54, based on the lane-basis link costs calculated in step S5. For example, the travel route determiner 55 determines the candidate route with the lowest link cost as the travel route.”). 
Okuyama fails to explicitly disclose calculating target lateral acceleration expected to be generated by the vehicle according to curvature of the travel road; and under a condition that lateral acceleration generated for the vehicle traveling on the travel route candidate is the target lateral acceleration, setting the route cost to be lower than that for the lateral acceleration not being the target lateral acceleration.
Mizoguchi, however, teaches to “calculating target lateral acceleration expected to be generated by the vehicle according to curvature of the travel road (Mizoguchi Paragraph 36 “Specifically, the deceleration correction determination unit 101 acquires information such as the lane width and curvature radius of the curve where the host vehicle enters from the positioning device 20 and the map information processing device 30 and calculates the lateral acceleration during the curve traveling based on the curvature radius of the curve and the curve traveling speed at the current target vehicle speed.”); 
It would have been obvious to one of ordinary skill in the art to have modified Okuyama to calculating target lateral acceleration expected to be generated by the vehicle according to curvature of the travel road, as taught my Mizoguchi as disclosed above, in order to ensure safe passage of the host vehicle when going through a curve in the travel road  (Mizoguchi Paragraph 3 “ In a case where the host vehicle travels along a curve ahead during the autonomous traveling along the target course, control for safe curve passage needs to be performed by means of, for instance, vehicle speed deceleration during curve entry.”).
 Okuyama in view of Mizoguchi fail to explicitly disclose that under a condition that lateral acceleration generated for the vehicle traveling on the travel route candidate is the target lateral acceleration, setting the route cost to be lower than that for the lateral acceleration not being the target lateral acceleration
Eidhall, however teaches that under a condition that lateral acceleration generated for the vehicle traveling on the travel route candidate is the target lateral acceleration, setting the route cost to be lower than that for the lateral acceleration not being the target lateral acceleration (Eidhall Paragraph 37 “The cost for the initial path segment is set to be lower than the cost for all other maneuvers, because the system operates under the assumption that the driver wishes to continue the taken route as long as it is not in conflict with any barrier or external object.” | Paragraph 38 “In a situation where the lowest cost is associated with continuing the movement at the entry of the initial or future state, the following will apply. For any maneuver where the host vehicle departs from an initial path segment by changing the present lateral acceleration to be larger or smaller, a cost will be associated with it. Typically the cost of a maneuver may be assessed as the difference in lateral acceleration of the host vehicle between the lateral acceleration at the initial path segment and the lateral acceleration for a path segment having an altered route. That is: costpathsegment — i=absolute difference of lateral acceleration required to follow road and lateral acceleration applied for path segment i.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Okuyama in view of Mizoguchi so that under a condition that lateral acceleration generated for the vehicle traveling on the travel route candidate is the target lateral acceleration, setting the route cost to be lower than that for the lateral acceleration not being the target lateral acceleration, as taught by Eidhall as disclosed above, in order to ensure safety and comfort for drivers, as well as to optimize path selection (Eidhall Paragraph 5 “Methods for assessing vehicle paths in a road environment belong to active safety systems which may be implemented to increase the safety and/or comfort for drivers” | Paragraph 41” Since the list of path segments has been initiated but not generated, the list of path segments is empty and the operation may continue at step S300 where a report of the cost for an optimum path is generated. The optimum path has the minimum cost of all possible paths passing all external objects and avoiding the barriers, where the cost of a path equals the cost of the path segment in a path which as the highest cost.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Okuyama in view of Mizoguchi so that when the lateral acceleration is not the target lateral acceleration, the circuitry is configured to set the route cost to be a value that is increased as a difference between the lateral acceleration generated when the vehicle travels on the travel route candidate and when the target lateral acceleration is increased, as taught by Eidhall as disclosed above, in order to determine acceleration and the cost of the acceleration of a host vehicle following a preset path (Eidhall paragraph 7-8 “determining a position, a velocity, and an acceleration of the host vehicle… the cost based on a lateral acceleration experienced by the host vehicle in following the path”). 

In regards to Claim 11, Okuyama in view of Mizoguchi and in view of Eidhall discloses that when the lateral acceleration is not the target lateral acceleration, the circuitry is configured to set the route cost to be a value that is increased as a difference between the lateral acceleration generated when the vehicle travels on the travel route candidate and when the target lateral acceleration is increased (Eidhall Paragraph 38-39 “In a situation where the lowest cost is associated with continuing the movement at the entry of the initial or future state, the following will apply. For any maneuver where the host vehicle departs from an initial path segment by changing the present lateral acceleration to be larger or smaller, a cost will be associated with it. Typically the cost of a maneuver may be assessed as the difference in lateral acceleration of the host vehicle between the lateral acceleration at the initial path segment and the lateral acceleration for a path segment having an altered route. That is… costpathsegment — i=absolute difference of lateral acceleration required to follow road and lateral acceleration applied for path segment i.”).

(Mizoguchi Paragraph 37 “The allowable lateral acceleration is set in advance in view of the curvature radius, the lane width, a road gradient of the curve and soon such that curve traveling can be performed at an appropriate vehicle speed at which the driver has no discomfort or anxiety”).

In regards to claim 16, Okuyama in view of Mizoguchi and in view of Eidhall discloses that the travel road information acquisition interface includes the set of sensors, the set of sensors including at least one of a camera, a radar, and a Lidar (Okuyama Paragraph 13 “The sensor group 30 may include an image sensor which captures an image around the vehicle V, a distance sensor such as a laser range finder (LRF)”).

In regards to claim 19, Okuyama in view of Mizoguchi and in view of Eidhall teaches the vehicle driving assistance method comprising: 54Attorney Docket No. 13090US01setting, with circuitry, plural travel route candidates as candidate options for setting a target travel route for a vehicle located on a travel road based on travel road information on the travel road (Okuyama Paragraph 22 “In step S4, the candidate route extractor 54 extracts multiple road-basis candidate routes from the map information 41 based on predetermined conditions”); calculating, with the circuitry, route cost for each of the plural travel route candidates (Okuyama Paragraph 24 “In step S5, the travel route determiner 55 calculates the lane-basis link cost of each of the candidate routes extracted by the candidate route extractor 54”); selecting one travel route of the plural travel route candidates as the target travel route having a lowest route cost; and executing driving control of the vehicle so the vehicle travels along the target travel route (Okuyama Paragraph 25 “In step S6, the travel route determiner 55 selects the lane-basis travel route from the candidate routes extracted by the candidate route extractor 54, based on the lane-basis link costs calculated in step S5. For example, the travel route determiner 55 determines the candidate route with the lowest link cost as the travel route.”). 

Mizoguchi, however, teaches a non-transitory computer readable storage device having computer readable instructions that when executed by a controller including a computer performs a vehicle driving assistance method (Mizoguchi Paragraph 41 “a communication module 18 that communicates with an information center, such as a probe center or a vehicle information and communication system (registered trade mark: VICS) center. (As used herein the term “storage medium” is not intended to encompass transitory signals.) Paragraph 50 “On the other hand, the navigation electronic control unit (ECU) 13 is an electronic control unit for performing overall control of the navigation device 2. The navigation ECU 13 has a CPU 41 serving as a computation device and a control device, and internal storage devices that include the following: a RAM 42 that is used as a working memory when the CPU 41 performs various computations and that stores data, such as route data about a search route; a ROM 43 that stores a control program, a later-described assistance information generation processing program (refer to FIG. 4), a later-described autonomous driving control program (refer to FIG. 15), etc.; and a flash memory 44 that stores programs that are read out from the ROM 43.”), and calculating target lateral acceleration expected to be generated by the vehicle according to curvature of the travel road (Mizoguchi Paragraph 36 “Specifically, the deceleration correction determination unit 101 acquires information such as the lane width and curvature radius of the curve where the host vehicle enters from the positioning device 20 and the map information processing device 30 and calculates the lateral acceleration during the curve traveling based on the curvature radius of the curve and the curve traveling speed at the current target vehicle speed.”); 
It would have been obvious to one of ordinary skill in the art to have modified Okuyama to include a non-transitory computer readable storage device having computer readable instructions that when (Mizoguchi Paragraph 3 “ In a case where the host vehicle travels along a curve ahead during the autonomous traveling along the target course, control for safe curve passage needs to be performed by means of, for instance, vehicle speed deceleration during curve entry.”).
Okuyama in view of Mizoguchi fail to explicitly disclose that under a condition that lateral acceleration generated for the vehicle traveling on the travel route candidate is the target lateral acceleration, setting the route cost to be lower than that for the lateral acceleration not being the target lateral acceleration
Eidhall, however, teaches that under a condition that lateral acceleration generated for the vehicle traveling on the travel route candidate is the target lateral acceleration, setting the route cost to be lower than that for the lateral acceleration not being the target lateral acceleration (Eidhall Paragraph 37 “The cost for the initial path segment is set to be lower than the cost for all other maneuvers, because the system operates under the assumption that the driver wishes to continue the taken route as long as it is not in conflict with any barrier or external object.” | Paragraph 39 “In a situation where the lowest cost is associated with continuing the movement at the entry of the initial or future state, the following will apply. For any maneuver where the host vehicle departs from an initial path segment by changing the present lateral acceleration to be larger or smaller, a cost will be associated with it. Typically the cost of a maneuver may be assessed as the difference in lateral acceleration of the host vehicle between the lateral acceleration at the initial path segment and the lateral acceleration for a path segment having an altered route. That is: costpathsegment — i=absolute difference of lateral acceleration required to follow road and lateral acceleration applied for path segment i.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Okuyama in view of Mizoguchi so that under a condition that lateral acceleration generated for the vehicle (Eidhall Paragraph 5 “Methods for assessing vehicle paths in a road environment belong to active safety systems which may be implemented to increase the safety and/or comfort for drivers” | Paragraph 41” Since the list of path segments has been initiated but not generated, the list of path segments is empty and the operation may continue at step S300 where a report of the cost for an optimum path is generated. The optimum path has the minimum cost of all possible paths passing all external objects and avoiding the barriers, where the cost of a path equals the cost of the path segment in a path which as the highest cost.”).

In regards to claim 20, Okuyama in view of Mizoguchi and in view of Eidhall teach that when the lateral acceleration is not the target lateral acceleration (i.e., zero lateral acceleration, Eidhall “continuing initial path segment”, ¶¶37-38), the circuitry is configured to set the route cost to be a value that is increased as a difference between the lateral acceleration generated when the vehicle travels on the travel route candidate and when the target lateral acceleration is increased (Eidhall Paragraph 38-39 “In a situation where the lowest cost is associated with continuing the movement at the entry of the initial or future state, the following will apply. For any maneuver where the host vehicle departs from an initial path segment by changing the present lateral acceleration to be larger or smaller, a cost will be associated with it. Typically the cost of a maneuver may be assessed as the difference in lateral acceleration of the host vehicle between the lateral acceleration at the initial path segment and the lateral acceleration for a path segment having an altered route. That is… costpathsegment — i=absolute difference of lateral acceleration required to follow road and lateral acceleration applied for path segment i.”).
 
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (US 20180218602 A1) ("Okuyama") in view of Mizoguchi (US 20180345953 A1) ("Mizoguchi") and further in .
In regards to claim 4, Okuyama in view of Mizoguchi and in view of Eidhall fail to disclose wherein the circuitry is configured to set the target position at a center line of a host vehicle lane, in which the vehicle travels, of the travel road.
Maura, however, teaches wherein the circuitry is configured to set the target position at a center line of a host vehicle lane, in which the vehicle travels, of the travel road (Maura Paragraph 68 “As illustrated in FIG. 8, the travel trajectory candidate 50 is set for each lane on the road that forms the planned travel route, in such a manner as to pass near the center of the lane”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Okuyama in view of Mizoguchi and in view of Eidhall so that the circuitry is configured to set the target position at a center line of a host vehicle lane, in which the vehicle travels, of the travel road, as taught by Maura as disclosed above, in order to allow a buffer between vehicles in adjacent lanes of the host vehicle to increase safety and to allow for an increase in detail to the autonomous driving of the host vehicle (Maura Paragraph 112 ” Then, in S55, the CPU 41 refers to a safety evaluation score of each of the recommended control trajectories that are selected in S53 for the respective travel trajectory candidates, and extracts the recommended control trajectory having the safety evaluation score of more than “0” | Paragraph 136 “ For example, as illustrated in FIG. 23, three travel trajectory candidates 81 may be set such that one is set closer to the center, another is set closer to the right, and the other is set closer to the left. This structure makes it possible to control where (closer to the right, closer to the center, or closer to the left) the vehicle travels in the lane, thus allowing performance of more detailed autonomous driving assistance”).

In regards to claim 13, Okuyama in view of Mizoguchi and in view of Eidhall fail to disclose wherein the circuitry is configured to set the target position at a center line of a host vehicle lane, in which the vehicle travels, of the travel road.
Maura, however, teaches wherein the circuitry is configured to set the target position at a center line of a host vehicle lane, in which the vehicle travels, of the travel road (Maura Paragraph 68 “As illustrated in FIG. 8, the travel trajectory candidate 50 is set for each lane on the road that forms the planned travel route, in such a manner as to pass near the center of the lane”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Okuyama in view of Mizoguchi and in view of Eidhall so that the circuitry is configured to set the target position at a center line of a host vehicle lane, in which the vehicle travels, of the travel road, as taught by Maura as disclosed above, in order to allow a buffer between vehicles in adjacent lanes of the host vehicle to increase safety and to allow for an increase in detail to the autonomous driving of the host vehicle (Maura Paragraph 112 ” Then, in S55, the CPU 41 refers to a safety evaluation score of each of the recommended control trajectories that are selected in S53 for the respective travel trajectory candidates, and extracts the recommended control trajectory having the safety evaluation score of more than “0” | Paragraph 136 “ For example, as illustrated in FIG. 23, three travel trajectory candidates 81 may be set such that one is set closer to the center, another is set closer to the right, and the other is set closer to the left. This structure makes it possible to control where (closer to the right, closer to the center, or closer to the left) the vehicle travels in the lane, thus allowing performance of more detailed autonomous driving assistance”).

Claims 5 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (US 20180218602 A1) ("Okuyama") in view of Mizoguchi (US 20180345953 A1) ("Mizoguchi") and Eidhall (US 20100096685 A1) ("Eidhall") and further in view of Cadwell (US 20210046924 A1) ("Cadwell").

In regards to claim 5, Okuyama in view of Mizoguchi and in view of Eidhall fails to explicitly disclose that the circuitry is configured to set the route cost higher under a condition the lateral acceleration, which would be generated as the vehicle travels on the travel route candidate, is equal to or higher than a specified threshold which is higher than the target lateral acceleration than under a condition the lateral acceleration is lower than the specified threshold.
Cadwell, however, teaches that the circuitry is configured to set the route cost higher under a condition the lateral acceleration, which would be generated as the vehicle travels on the travel route candidate, is equal to or higher than a specified threshold which is higher than the target lateral (Cadwell Paragraph 65 “In some examples, the vehicle computing system may assess the comfort cost based on respective direction of acceleration. In such examples, the cost of negative acceleration (e.g., deceleration) and/or lateral acceleration may include higher costs than a positive acceleration. In some examples, the vehicle computing system may multiply a negative acceleration and/or a lateral acceleration by a factor of two, three, etc. or apply a polynomial function (e.g., degree of two, etc.) to the negative acceleration and/or a lateral acceleration. In some examples, an acceleration (e.g., positive, negative, lateral) may be have a cost associated therewith based on the acceleration being above a threshold value (e.g., threshold positive, negative, and/or lateral acceleration). In such examples, the vehicle computing system may apply the cost based on a determination that the acceleration is equal to or above the respective threshold acceleration”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Okuyama in view of Mizoguchi and in view of Eidhall so that the circuitry is configured to set the route cost higher under a condition the lateral acceleration, which would be generated as the vehicle travels on the travel route candidate, is equal to or higher than a specified threshold which is higher than the target lateral acceleration than under a condition the lateral acceleration is lower than the specified threshold, as taught by Cadwell as disclosed above, in order to ensure that safety is brought into consideration when there is an increase in lateral acceleration (Cadwell Paragraph 13 “This disclosure is directed to techniques for dynamically determining an action for a vehicle to take (e.g., a path to travel) based on a cost associated with the action… The cost may be based on safety (e.g., avoiding a collision between the vehicle and the object)”).

In regards to claim 14, Okuyama in view of Mizoguchi and in view of Eidhall fails to explicitly disclose setting the route cost higher under a condition the lateral acceleration, which would be generated as the vehicle travels on the travel route candidate, is equal to or higher than a specified threshold which is higher than the target lateral acceleration than under a condition the lateral acceleration is lower than the specified threshold.
 (Cadwell Paragraph 65 “In some examples, the vehicle computing system may assess the comfort cost based on respective direction of acceleration. In such examples, the cost of negative acceleration (e.g., deceleration) and/or lateral acceleration may include higher costs than a positive acceleration. In some examples, the vehicle computing system may multiply a negative acceleration and/or a lateral acceleration by a factor of two, three, etc. or apply a polynomial function (e.g., degree of two, etc.) to the negative acceleration and/or a lateral acceleration. In some examples, an acceleration (e.g., positive, negative, lateral) may be have a cost associated therewith based on the acceleration being above a threshold value (e.g., threshold positive, negative, and/or lateral acceleration). In such examples, the vehicle computing system may apply the cost based on a determination that the acceleration is equal to or above the respective threshold acceleration”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Okuyama in view of Mizoguchi and in view of Eidhall so that setting the route cost higher under a condition the lateral acceleration, which would be generated as the vehicle travels on the travel route candidate, is equal to or higher than a specified threshold which is higher than the target lateral acceleration than under a condition the lateral acceleration is lower than the specified threshold, as taught by Cadwell as disclosed above, in order to ensure that safety is brought into consideration when there is an increase in lateral acceleration (Cadwell Paragraph 13 “This disclosure is directed to techniques for dynamically determining an action for a vehicle to take (e.g., a path to travel) based on a cost associated with the action… The cost may be based on safety (e.g., avoiding a collision between the vehicle and the object)”).

Claims 6, 8, 15, 17 rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (US 20180218602 A1) ("Okuyama") in view of Mizoguchi (US 20180345953 A1) ("Mizoguchi") and further in 
In regards to claim 6, Okuyama in view of Mizoguchi and in view of Eidhall fails to explicitly disclose that the circuitry is configured to set plural sampling points on each of the plural travel route candidates, and set a corresponding route cost at each of the sampling points based on the lateral acceleration
Ohara, however, teaches that the circuitry is configured to set plural sampling points on each of the plural travel route candidates (Ohara paragraph 40-42 “FIG. 5 is a diagram illustrating the acceleration deceleration information 562 according to the embodiment. In the road network data for route search, each of the end points of links is generally set to an intersection, a junction or the like. The end points of sections in the acceleration deceleration information 562 may be, however, different from the end points of links but are determined based on the points at which the acceleration of the vehicle 30 is to be changed on the road. The drive assist based on the acceleration deceleration information 562 does not limit the point at which the acceleration or deceleration is to be changed to the intersection or junction, but may be provided according to the shape or the slope of the road. The positions of ordinary nodes are shown by broken-line circles in FIG. 5. The end points of the sections in the acceleration deceleration information 562 may be set by fine division providing a greater number of end points or by rough division providing a smaller number of end points in rough divisions, compared with the road network data for route search. The dividing method of sections in the acceleration deceleration information 562 is not necessarily limited to one of the fine division providing a greater number of end points and the rough division providing a smaller number of end points but may be changed partly, for example, according to connection of roads. In application of the rough division providing a smaller number of end points compared with the road network data for route search, there is no need to allocate an identical acceleration deceleration control level to a plurality of consecutive links included in the road network data for router search. This reduces the data volume and thereby reduces the processing load, compared with the road network data for route search.”, and to set a corresponding route cost at each of the sampling points based on the lateral (Ohara Fig. 5 where a score is given to each sampling point of a route based on acceleration).
It would have been obvious to one of ordinary skill in the art to have modified the system of Okuyama in view of Mizoguchi and in view of Eidhall so that that the circuitry is configured to set plural sampling points on each of the plural travel route candidates, and set a corresponding route cost at each of the sampling points based on the lateral acceleration, as taught by Ohara as disclosed above, in order to reduce the need for rapid changes in acceleration (Ohara paragraph 39 “In calculation of the control level for the drive assist using the conventional road network data, the drive assist system is required to perform an arithmetic operation for levelling a rapid change in vehicle speed, so as to prevent a sudden acceleration or deceleration”).

In regards to claim 8 Okuyama in view of Mizoguchi and in view of Eidhall fails to explicitly disclose that the travel road information acquisition interface includes a RF receiver that receives the travel road information from the remote source via RF communications.
Ohara teaches that the travel road information acquisition interface includes a RF receiver that receives the travel road information from the remote source via RF communications (Ohara Paragraph 25 “A communication carrier BS includes transmitting and receiving antenna, a radio base station and a switching center.” | Paragraph 27 “The current location acquirer 340 obtains current location information of the vehicle 30, based on radio waves received from GPS”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Okuyama in view of Mizoguchi and in view of Eidhall so that the travel road information acquisition interface includes a RF receiver that receives the travel road information from the remote source via RF communications, as taught by Ohara as disclosed above, in order to reduce the computational load on the in-vehicle driving assistance system (Ohara Paragraph 44 “Using the acceleration deceleration information 562 accordingly reduces the data volume to be sent from the server to the vehicle, compared with using the road network data for route search. Using the acceleration deceleration information 562 also reduces the processing load in the arithmetic processing for vehicle control, because of the same reason).

In regards to claim 15, Okuyama in view of Mizoguchi and in view of Eidhall fails to explicitly disclose setting plural sampling points on each of the plural travel route candidates, and set a corresponding route cost at each of the sampling points based on the lateral acceleration
Ohara, however, teaches setting plural sampling points on each of the plural travel route candidates (Ohara paragraph 40-42 “FIG. 5 is a diagram illustrating the acceleration deceleration information 562 according to the embodiment. In the road network data for route search, each of the end points of links is generally set to an intersection, a junction or the like. The end points of sections in the acceleration deceleration information 562 may be, however, different from the end points of links but are determined based on the points at which the acceleration of the vehicle 30 is to be changed on the road. The drive assist based on the acceleration deceleration information 562 does not limit the point at which the acceleration or deceleration is to be changed to the intersection or junction, but may be provided according to the shape or the slope of the road. The positions of ordinary nodes are shown by broken-line circles in FIG. 5. The end points of the sections in the acceleration deceleration information 562 may be set by fine division providing a greater number of end points or by rough division providing a smaller number of end points in rough divisions, compared with the road network data for route search. The dividing method of sections in the acceleration deceleration information 562 is not necessarily limited to one of the fine division providing a greater number of end points and the rough division providing a smaller number of end points but may be changed partly, for example, according to connection of roads. In application of the rough division providing a smaller number of end points compared with the road network data for route search, there is no need to allocate an identical acceleration deceleration control level to a plurality of consecutive links included in the road network data for router search. This reduces the data volume and thereby reduces the processing load, compared with the road network data for route search.”, and to set a corresponding route cost at each of the sampling points based on the lateral acceleration (Ohara Fig. 5 where a score is given to each sampling point of a route based on acceleration).
(Ohara paragraph 39 “In calculation of the control level for the drive assist using the conventional road network data, the drive assist system is required to perform an arithmetic operation for levelling a rapid change in vehicle speed, so as to prevent a sudden acceleration or deceleration”).

In regards to claim 17 Okuyama in view of Mizoguchi and in view of Eidhall fails to explicitly disclose that the travel road information acquisition interface includes a RF receiver that receives the travel road information from the remote source via RF communications.
Ohara teaches that the travel road information acquisition interface includes a RF receiver that receives the travel road information from the remote source via RF communications (Ohara Paragraph 25 “A communication carrier BS includes transmitting and receiving antenna, a radio base station and a switching center.” | Paragraph 27 “The current location acquirer 340 obtains current location information of the vehicle 30, based on radio waves received from GPS”
It would have been obvious to one of ordinary skill in the art to have modified the system of Okuyama in view of Mizoguchi and in view of Eidhall so that the travel road information acquisition interface includes a RF receiver that receives the travel road information from the remote source via RF communications, as taught by Ohara as disclosed above, in order to reduce the computational load on the in-vehicle driving assistance system (Ohara Paragraph 44 “Using the acceleration deceleration information 562 accordingly reduces the data volume to be sent from the server to the vehicle, compared with using the road network data for route search. Using the acceleration deceleration information 562 also reduces the processing load in the arithmetic processing for vehicle control, because of the same reason).

s 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (US 20180218602 A1) ("Okuyama") in view of Mizoguchi (US 20180345953 A1) ("Mizoguchi") and Eidhall (US 20100096685 A1) ("Eidhall") and further in view of Rao (US 20180022361 A1) ("Rao")

In regards to claim 9, Okuyama in view of Mizoguchi and in view of Eidhall fail to explicitly disclose an accelerometer that detects an acceleration/deceleration experience by a passenger compartment of the vehicle.
Rao, however, teaches of an accelerometer that detects an acceleration/deceleration experience by a passenger compartment of the vehicle (Rao Paragraph 17-18 “A vehicle position and movement sensor 105 (e.g., global positioning system (GPS), inertial, accelerometer, compass, gyroscope) are coupled to and may provide the controller 101 with continuous updates on vehicle speed, acceleration, and/or direction. The controller 101 may use the position and movement data as feedback to determine whether its control of the vehicle is performing as intended. In-vehicle sensors 107 may be mounted inside the vehicle and are coupled to and provide the controller 101 with updates as to passenger comfort.”)
It would have been obvious to one of ordinary skill in the art to have modified the system of Okuyama in view of Mizoguchi and in view of Eidhall to include an accelerometer that detects an acceleration/deceleration experience by a passenger compartment of the vehicle, as taught by Rao as disclosed above, in order to ensure that the passenger in the vehicle is in continuous comfort thought the entire route (Rao Paragraph 6 “adaptively achieving passenger comfort enhancement in an autonomous vehicle”)

In regards to claim 18, Okuyama in view of Mizoguchi and in view of Eidhall fail to explicitly disclose detecting with an accelerometer that detects an acceleration/deceleration experienced by a passenger compartment of the vehicle.
 (Rao Paragraph 17-18 “A vehicle position and movement sensor 105 (e.g., global positioning system (GPS), inertial, accelerometer, compass, gyroscope) are coupled to and may provide the controller 101 with continuous updates on vehicle speed, acceleration, and/or direction. The controller 101 may use the position and movement data as feedback to determine whether its control of the vehicle is performing as intended. In-vehicle sensors 107 may be mounted inside the vehicle and are coupled to and provide the controller 101 with updates as to passenger comfort.”)
It would have been obvious to one of ordinary skill in the art to have modified the system of Okuyama in view of Mizoguchi and Eidhall to include detecting with an accelerometer that detects an acceleration/deceleration experienced by a passenger compartment of the vehicle, as taught by Rao as disclosed above, in order to ensure that the passenger in the vehicle is in continuous comfort thought the entire route (Rao Paragraph 6 “adaptively achieving passenger comfort enhancement in an autonomous vehicle”)
Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nemanja (US 20210269059 A1) is considered pertinent to the applicant’s disclosure because it discusses a method for predicting the trajectory of an autonomous vehicle.
Syed (US 20200290619 A1) is considered pertinent to the applicant’s disclosure because it discusses a system for automated driving while considering the cost for various movements in the route 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667   

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667